Case 1:18-cv-00698-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 1 of 23 Page|D #: 6

EXHIBIT A

Case 1:18-cv-00698-.].]I\/|-LDA Document 1_ Filed 12/28/18 Page 2 of 23 Page|D #: 7

321

   
  

 

 

 

 

 

STATE OF RHODE ISLAND AND _ il … PROVIDEIAI§£M@MM§AN P_C_
sUPERIoR COURT m 33 2018
SUMMONS oNE clrszENsPLAzAam FLooR
PROV|DENCE. Rf 02903
Civil Action File Number
PC-2018-7618
Plaintiff Attorney for the Plaintiff or the Plaintiff
Raul A. Davila Richard A. Sinapi
V. Address of the Plaintifi’s Attorney or the Plaintiff
Defendant 2374 POST ROAD
chr, lnc., D/b/a Twin River sUrrE 201 ` ‘
WARWICK _RI 02 886
Licht Judicial Complex ' z Address of the Defeodant
Providence/Bristol County "cfo Registered Agent A_d_ler Pollock & Sheehan PC
250 Benefit Street `One Citizens Plaza Sth Floor
Providence RI 02903 a Providence RI 02903
(401) 222-3250

 

 

 

TO THE DEF_I{$NDANT, Twin River _Maoagel_nent Group, Im_:.:

The above-named Plaimirr has brought an action against you in said Superior Court in~ the county

address is listed above, an answer to the complaint which _is herewith served upon you Within twenty (20)
days after service of this Summons upon you, exclusive of the day of service.

If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint Your answer must also be filed with the court.

As provided in Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
the complaint is for damage arising out of your ownership, maintenance, operation, or control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other action.

 

 

This Summons was generated on 10/24/2018. /s/ Henry Kinch
Clerk

 

 

 

Witness the seal/watermark of the Superior Court

\ 0 rPN\E
SC-CMS-l (revised July 2014) §§sz

Case 1:18-cv-00698-.].]I\/|-LDA Documen F`|ed 12/28/18 Page 3 of 23 Page|D #: 8

   
  
 

STATE OF RHODE ISLAND AND -‘“ 1'""" PROVIDENCE PLANTATIONS

SUPERIOR COURT

 

 

 

 

 

 

 

Plaintiff Civil Action File Number
Raul A. Davila PC-2018-7618
v.
Defendant
Utgr, lnc., D/b/a Twin River
PROOF OF SERVICE

I hereby certify that on the date below I served a copy of this Surnmons, complaint, Language Assistance
Notice, and all other required documents received herewith upon the Defendant, Twin River Management
Group, lnc., by delivering or leaving said papers in the following manner:

II| With the Dcfendant personally

|:| At the Defendant’s dwelling house or usual place of abode with a person of suitable age and discretion
then residing therein.
§Name of person of suitable age and discretion
Address of dwelling house or usual place of abode

 

 

 

Age . § `.
Relationship to the Deféndan

 

E| With an agent authorized by appointment 'or by law to receive service of process
Name of authorized agent
If the agent is one designated by‘st_atute to receive service, further notice as'required by statute Was given
as noted below. ` `

 

 

El With a guardian or conservator of the Defendant.
Name of person and designation

 

l:l By delivering said papers to the attorney general or an assistant attorney general if serving the state.

El Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
manager.
Name of person and designation

 

 

Page l of 2

SC-CMS-l (revised July 2014)

 

Case 1:18-cv-00698-.].]I\/|-LDA Docum

 
 
  
 

Filed 12/28/18 Page 4 of 23 Page|D #: 9
, `\

STATE OF RHODE ISLAND AND -F“““ '( "‘“‘-" PROVIDENCE PLANTATIONS

sUPERro coURT

 

Upon a private corporation, domestic or foreign:

l] By delivering said papers to an officer or a managing or general agent.
Name of person and designation

l] By leaving said papers at the office of the corporation with a person employed therein.
Name of person and designation

|:| By delivering said papers to an agent authorized by appointment or by law to receive service of process
Name of authorized agent
If the agent is one designated by statute to receive service, furthernotice as required by statute was given
as noted below.

 

 

 

 

 

[] I was unable to make service after the following reasonable attempts:

 

 

 

 

 

SERVICE DATE: / / SERVICE FEE $
Month Da_y Year _

 

 

Signature of SHERIFF or DEPUTY_ SHERIFF or CONSTABLE

 

 

SIGNATURE OF PERSON OTHER THAN A SI~[ER]FF or'DEPUTY SHERIFF or CONSTABLE MUST BE
NGTARIZED. : ' ~

 

 

 

 

Signature
State of
County of
On this day of _ , 2045 , before me, the undersigned notary public, personally
appeared |:l personally known to the notary

 

or l:l proved to the notary through satisfactory evidence of identification, which was
, to be the person who signed above in my presence,
and who swore or affirmed to the notary that the contents of the document are truthful to the best of his or her
knowledge
Notary Public:
My commission expires:
Notary identification number:

 

 

 

 

Page 2 of 2

SC-CMS-l (revised July 2014)

 

 

 

duda

le[hjUfifiSljfl-.HDISZ mfi`lf\j`ll.?¥ I$-fhjl]`lm Silnf'r`ljjmnjlsllnj'§ni[llmmsg`|ij‘l

imni'iusdn'§'nn
nil

mnngnmsno:pmsi§u[pci’§nnnmrisr§ Rhode Island'1

tnnn§nmsn?§m§;n§;§ nnni[p'tt’ncnn annie NmLmria sun “1

Emi_piitiiituh§'nmmthnmis Rhode Island (Rhode Is|and Supreme Court Executive Order) ruiz 2012-05
msini:|mlsl[nmu§m[flnjmsn[nn: Enl§llmmf'ln[nmmsnmn (LEP) Ummgs[g`ll’?iquml' nm`lml'ls
Rhode ISland §i'.ll`jNHHUH[LU[EMU`|SHS|mln[mmHnl-THIUMLUUUDim§ [Ei§[mg mfg lasallng
mmam"jhl.l$'lsnus §Sinm§ll'lfnmml§lns[mijhjms[glqn&ln:‘[`ll'ml'nn.l`|ml"l IMHHHUH[LU[S: Ul;ll’mscim[.lS[mm¥lniln[§hijUgml-j Si]
cs'leiLtrmsrsmfnu simmthan sn;pmsn§n'l nunnclintonmmsrgm:cslnn{punnnmmuamsom{pn§nnnrmrsrn Rhode Island'i
lEgJiLmbfnmdm"l"il]flluj'l'ljnnut§[imms]mffl.fl'l:l'fn.l'lfi“fl` cnnf`lgfimsdql§hjfll§mi]q'mge °

 

1. srn`insnmsmrunnimgnnniLnLnniqnnmrmsrur:tma (401) 222-8710 §
2. r§£'rismsstms' interpreterfeedback@courts.ri.gov g
3. rslm' sman mm§nnaiLntii'sermutnnmun§nnniLn a

The Office of Court Interpreters
Licht Judicial Complex

Fourth Floor, Room 401

250 Benefit Street

Providence, RI 02903

sslmmm;'{n`ranunilp ogn§ni§!ric`imsgnaiuers a
0 mgm §nmrann:nnmn'nnnngn
0 monirimmnngmr§'n'r
0 mmn?tgs §nrn‘inmisrmnnn'nnnngn
0 §niuisnnsmnnnimnn§n

. flim: SD¥MS§IMMHJ`|HHHIH mimij$'mfi?$'|fi ‘:`Si]iflj`|fi$fi §WE'|?¥I'IJ'|HHEU`|S

d

 

mLm{rh’&msnisemmnnmsun§m mg summme rewun@°'s[pninnnsnnnmrlu maismmnmmqpm rsw: managers
rsimsmtnsmm'iua:s‘lm°iastan?m:

httn://www.courts.n.gov/Interpreters/engllshverslon/default. aspxi1

rEa°'ra;rni§mruniLocmn§u/s&¢i'nucs:mmanmn§mrn‘jncs]n h;egrn`iganm`runni'ur§nnniLuan'iqnnmrmmur:rma (401) 222-87101
nmmsu°imr`siumlptms§n§muhammadrgmmgcnmnn§msimmiumcnnugngrc{ig§m'i

q¢mm: Rhode Island cggr§eannm:mant°er himsmLmnss`mJLnngia

minn nfiu.i§nunl[pgsuiqnnm:
Licht Judicial Complex
Fourth Floor Room 401

250 Benefit Street
Providence, RI 02903

 

 

 

 

 
  

See this notice in Cambodian, Spanish, and Portuguese on the attached pages Espar`lol: Ve'ase
esta notificacion en camboyano, espar”lol y portugue's en las paginas adjuntas. Portugués: Leia
esta notificac§o em cambojano, espanhol e portugués nas paginas em anexo.

N O T I C E
You have a case in the Rhode Island state court system.

You have the right to an interpreter at no cost to you.

 

Rhode Island Supreme Court Executive Order 2012-05 states that when a Limited-
English Pro:ticient (LEP) person appears in court, the Rhode Island Judiciary will provide a free authorized
interpreter for the defendant, plaintii`f, witness, victim, parent of a juvenile, or someone with a significant
interest in the court proceeding This interpreting service is provided at no cost to the parties and in all types of
cases, both civil and criminal. Court interpreters Work in all the courthouses of the Rhode Island state court
system.

To schedule an interpreter for your day in court, you have the following options:

1. Call the Office of Court Interpreters at (401) 222-8710, or
2- Send an email message to mmieedhask@.co.ur.mmm or

3. Visit the interpreters’ office to schedule an interpreter:

The Office of Court Interpreters
Licht Judicial Complex

Fourth Floor, Room 401

250 Benefit Street

Providence, RI 02903

When requesting an interpreter, please provide the following information:

The name and number of your case

The language you are requesting

The date and time of your hearing

The location of your hearing

Your name and a telephone number where we can reach you or your lawyer

For more information in Portuguese, Russian, and Spanish, including a listing of court forms that are available
in Spanish, please visit our website on the Intemet:

https://www.courts.ri.gov/lnterpreters/englishversion/Pages/dcfault.asnx.

To request a translation of this notice into any other language, please call the Ofiice of Court Interpreters at
(401) 222-8710. It would be helpful to have an English speaker with you when you call.

The Rhode Island Judiciary is committed to making the courts accessible to all.

The Offlce of Court Interpreters
Licht J udicial Complex Fourth
Floor Room 401
250 Bene:fit Street

Providence, RI 02903
9/ l 5

 

 

See this notice in Cambodian, Spanish, and Portuguese on the attached pages
Camboyano: SAMPLE: [Véase esta notificacic')n en camboyano, espal”iol y portugués en las pagina.s adjuntas.]
Espar'iol: Véase esta notificacion en camboyano, espar"lol y portugue's en las paginas adjuntas.
Portugués: Leia esta notificac§o em cambojano, espanhol e portugués nas paginas em anexo.

NoTIFICACAo

Estado de Rhode Island,

 

em todos cs tribunais do sistema judiciario do Estado de Rhode Island.

Para agendar os servicos de um intérprete para o seu dia no tribunal, tem as seguintes opcr”)es:

1. Telefonar para o Gabinete de Intérpretes Judiciais através do n.° (401) 222-8710, ou
2. Enviar uma mensagem de correio eletr()nico para inter reterfeedback courts.ri. ov, ou
3. Deslocar-se ao gabinete de intérpretes para agendar os servicos de um interpreter

Gabinete de Intérpretes Judiciais
Complexo Judicial Licht

Quarto Piso, Sala 401

250 Benefit Street

Providence, RI 02903

Quando solicitar os servicos de um intérprete deve fornecer os seguintes dados:

0 nome e numero do seu processo

O idioma que solicita

A data e hora da sua audiencia

0 local da sua audiencia

O seu nome e um numero de telefone para o podermos contactar a si ou ao seu advogado

 

V. EX.a tcm um processo em curso no sistema judiciario do

V. EX.a tem direito aos servicos gratuitos de um intérprete.

A Ordem Executiva 2012-05 do Supremo Tribunal de Rhode Island prevé que quando uma pessoa com conhecimentos
limitados da lingua inglesa (Limited-English Profz`cz'enr) (LEP) comparece em tribunal, a Administra<;§o Judiciaria de
Rhode Island disponibiliza-lhe gratuitamente os servicos de um intérprete autorizado a um réu, autor, testemunha, vitima,
pai ou mae de um menor ou algue'm com interesse significativo no processo judicial O servico de intérprete é prestado
gratuitamente as partes e em todos os tipos de processos, sejam eles civis ou penais. Os intérpretes do tribunal trabalham

 

espanhol, visite o nosso website na internet:

hgps://www .courts .ri . gov/Intemreters/englishversion/Pages/default.aspx.

chamada.

A Administracao Judiciaria de Rhode Island esta empenhada em tomar os tribunais acessiveis para todos.

Gabinete de Intérpretes Judiciais
Complexo Judicial Licht
Quarto Piso, Sala 401
250 Benefit Street
Providence, RI 02903

 

Para obter mais inforrnacoes em portugués, russo e espanhol, incluindo uma lista dos formularios judiciais disponiveis em

Para solicitar uma traduc€\o desta notificac§.o para qualunr outro idioma, telefone para o Gabinete de Intérpretes Judiciais
através do numero (401) 222-8710. Recomenda-se que esteja acompanhado por alguém que fale inglés quando iizer a

9/l5

 

 

See this notice in Cambodian, Spanish, and Portuguese on the attached pages
Espaiol: Véase esta notificacion en camboyano, espaflol y portugués en las paginas adjuntas.
Portugués: Leia esta notiiicacao em cambojano, espanhol e portugués nas paginas em anexo.

AVISO

Usted tiene un caso en el sistema judicial de Rhode Island,

Usted tiene el derecho a tener un intérprete sin costo para usted.

 

Judicial de Rhode Island le proveera un intérprete autorizado gratis sea

toda clase de caso, sea civil o penal
Los intérpretes judiciales trabajan en todos los tribunales del Sistema Judicial de Rhode Island,

Para solicitar un intérprete para su comparecencia en el tribunal, usted tiene las siguientes opciones:
1. Llamar a la Oi"lcina de Intérpretes en el tribunal al 401~222-8710 ;
2. Mandar un correo electronico a inter reterfeedback courts.ri. ov; o
3. Presentarse a la Oficina de Intérpretes para solicitar un intérprete:

The Office of Court Interpreters
Licht Judicial Complex

Cuarto Piso, Oficina 401 A-B
250 Benefit Street

Providence, RI 02903

Al solicitar un intérprete, por favor provea la siguiente inform acic’)n:
¢ El nombre y el numero de su caso
o El idioma que solicita
¢ La fecha y hora de su audiencia
0 D()nde va a tomar lugar su audiencia

0 Su nombre y numero de teléfono por el cual nos podamos poner en contacto con usted 0 con su
abogado.

 

La Orden Ejecutiva 2012-05 del Tribunal Supremo de Rhode Island dicta que cuando una
persona que tiene un dominic limitado del inglés (LEP) comparece ante la corte, el Sistema

acusado/demandado, demandante, testigo, victima, padre de un menor de edad alguien que tenga con un interés
importante en el proceso de la corte. Este servicio de interpretacic')n se le proveera sin ccsto alguno a los participantes en

el

 

Para obtener mas informacion en portugués, ruso o espafiol, incluyendo una lista de formulatios de la corte que estan
disponibles en espaflol, visite nuestra pagina de intemet:

hips//Www.courts.n`.gov/Inte;preters/englishversion/Pages/default.aspx

8710. Ayudaria si usted puede estar en compania de una persona que habla inglés cuando llame.

The Offlce of Court lnterpreters
Licht Judicial Complex
Fourth Floor Room 401

250 Benefit Street
Providence, RI 02903

 

Para solicitar la traduccic')n de este aviso en cualquier otro idioma, por favor llame a la oiicina de intérpretes al (401) 222-

El sistemajuridico de Rhode Island se compromete a proporcionar a todas las personas mej or acceso a los tribunales.

9/15

 

 

Q§;eecjff;§§§§§aééf’f!is-cv-ooess-JJl\/l-LDA Documem 1-2 Filed 12/23/18 Page 9 of 23 PagelD #: 14

'iewer: A|exa G.

STATE OF RHODE ISLAND SUPERIOR COURT
PROV[DENCE, SC.

RAUL A. DAerA,
Plainnff

V.

UTGR, INC., d/b/a TWIN RIVER, alias,
and TWIN RIVER MANAGEMENT GROUP, INC.,
alias

Defendants

COMPLA]NT
I. Introduction

This action is brought by the Plaintiff, Raul A. Davila, against his former employers,
Defendants UTGR, lnc. d/b/a Twin River, alias, and Twin River Management Group, lnc., alias
(“Defendants”), seeking compensatory, punitive, and liquidated damages, as well as attorneys’ fees,
litigation expenses and other equitable relief, arising out of Defendants’- violations of the Family and
Medical Leave Act, 29 U.S.C. §2601, et seq_ (“FMLA”), the Rhode Island Parental and Family
Medical Leave, Act, R.I.G.L. §28-48-1, et seq. (“RIPFMLA”), the Americans with Disabilities Act
of 1990, 42 U.S.C. §12101, et seq. (“ADA”), the Rhode Island Fair Employment Practices Act,
R.I.G.L. §28-5-1, et seq. (“FEPA”), the Rhode Island Civil Rights with Disabilities Act, R.I.G.L.

§42-87-1 et seq. (“CRPD”), and the Rhode Island Civil Rights Act of 1990, R.I.G.L, §42-112-1 et

seq. (“RICRA”).
II. Parties
l. At all times relevant to this action, Plaintiff Raul A. Davila was a resident of the City

of Fall River, Bristol County, Commonwealth of Massachusetts.

Page 1 of 15

1 lvn`n.uvulul ou.n vuulu. va vu~.u vvuu.

»u'"t't d;10/`23 l ~4 '_ ': _ _ _ - _
;*|‘c'>p:: 17697§°€§%€ 1?1’8 cv 00698 .].]I\/| LDA Document 1 2 Fl|ed 12/28/18 Page 10 of 23 Page|D #. 15

'iewer: A|exa G.

2. Defendant UTGR, lnc. d/b/a Twin River, alias, is a foreign corporation duly
organized and incorporated under the laws of the State of Delaware with a principal place of
business located at 100 Twin River Road, Lincoln, Rhode Island 02865.

3. Defendant Twin River Management Group, alias, is a foreign corporation duly
organized under the laws of the State of Delaware with a principal place of business located at

100 Twin River Road, Lincoln, Rhode Island 02865.

4. At all relevant times, Defendants were engaged in commerce and/or in an industry
affecting commerce
5. At all relevant times, Defendants employed fifty (50) or more employees for each

working day during each of twenty (20) or more calendar workweeks.
I]]. Jurisdiction

6. The monetary amount claimed herein is sufficient to establish the jurisdiction of the

Superior Court pursuant to R.I.G.L. §8-2-14.
IV. _\M

7. Venue is proper in this Court pursuant to R.I.G.L. §§9-4-3 and 9-4-4 insofar as

Defendants reside, dwell, or may be found in the County of Providence, State of Rhode Island.
V. Material Facts

8. On or about April ll, 2014, Defendants hired Plaintiff as a Floor/Table Games
Supervisor.

9. At all relevant times, Plaintiff" s compensation consisted of a daily rate of
$210.64.

10. Although Defendants classified Plaintiff as a “part-time” employee, thus making
Plaintiff ineligible for certain benefits, Plaintiff always worked over forty (40) hours on any

given workweek and thereby should have been properly classified as a “full-time” employee

Page 2 of 15

1 rvvrv\»lwcl ullou.n vvuluj uuycnvl vvul\

.“"'1'1 d:10/‘23/ ‘ P _ _ _ _ - .
:;p:: 176972€93135‘&4§.1'8 cv 00698 .].]I\/| LDA Document1-2 Fl|ed 12/28/18 Page 11 of 23 Page|D #. 16

'iewer: A|exa G.

ll. Plaintiff was a loyal, experienced, and productive employee of Defendants for
over two (2) years.

12. Plaintiff"s performance evaluations always met or exceeded Defendants’
expectations

Plaintijj"s Disabilities, Requestfor Accommodations, and Defendants ’ Adverse Actions

13. At all relevant times hereto, Plaintiff suffered from several disabilities and/or
perceived disabilities as defined under the ADA; specifically, diabetes, pancreatitis, stress,
anxiety, and depression

14. On or about April 2016, the pancreatitis from which Plaintiff suffered worsened,
which caused Plaintiff significant pain, nausea, dizziness, and diarrhea.

15. As such, Plaintiff informed Defendants’ Human Resources representative that he
was suffering from pancreatitis, diabetes, and that his symptoms were worsening

16. On or about mid-April 2016, Plaintiff’s symptoms were so severe that he vomited
all over his work clothes While working

l7. As a result, Plaintiff requested permission from one of Defendants’ Human
Resources representatives to go home.

18. Instead of Defendants allowing him to go home, Defendants forced Plaintiff to
work the remainder of his entire shift

19. lndeed, instead of granting this very simple and reasonable accommodation,
Defendants did not even allow Plaintiff to go home and change clothes.

20. At the end of that particular shift, Plaintiff traveled to the emergency room and
was hospitalized for four (4) days.

21. On a second occasion on or about mid-to-late April 2016, Plaintiff performed a

glucose test while at Work.

Page 3 of 15

1 v v n.¢» 1 w~: un nunn vv\u u., vuyv, ¢u¢ vvu» `

:§;:§:117%/§%§%%‘§4&?1'8-cv-00698-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 12 of 23 Page|D #: 17

iewer: A|exa G.

31. Towards the end of April 2016, Plaintiff’s medical provider ordered Plaintiff to
take a medical leave of absence until May 27, 2016.

32. Immediately afterward, Plaintiff contacted Defendants and requested a reasonable
accommodation in the form of brief paid or unpaid FMLA leave until May 27, 2016 as directed
by Plaintiff’ s medical provider.

33. Defendants, by and through its Human Resources representative, informed
Plaintiff that he was not entitled to any medical or FMLA leave, and asked him, “What are you
going to do?”

34. Surprised, Plaintiff asked why he was not entitled to medical or FMLA leave.

35. Defendants replied by claiming that Plaintiff was considered a part-time employee
and had not accumulated enough medical leave.

36. However, Plaintiff always worked over forty (40) hours per week, which
effectively made him a full-time employee

37. Additionally, all employees are entitled to the same amount of unpaid medical
leave under applicable federal law, regardless of designated full or part time status, so long as the
employee has 1,250 hours of service with the employer during the preceding 12 month period.

38. After explaining the same, Defendants relented and approved Plaintiff"s medical
leave without pay.

39. As such, Plaintiff Was out of work and on medical leave from on or about the end
of April 206 until and through on or about May 27, 2016.

Retaliatory Suspension
40. On or about September 2016, Plaintiff called out of work With a doctor’s note due

to a problem with his right hip.

Page 5 of 15

1 1u111u611v61u110\v1 vuuuq vuy\,ll\n vvvn

':}g;‘;‘?if?(g§%@g°a%‘é‘*ifl'€-cV-00698-.].]|\/|-LDA Document 1-2 Filed 12/28/18 Page 13 of 23 Page|D #: 18

'iewer: A|exa G.

41. Defendants rejected Plaintif`f"s doctor’s note as not being “good enough” without
further explanation or request for clarification from Plaintiff’ s doctor and suspended Plaintiff for
one week allegedly because Plaintiff" s condition was not a “covered” condition.

42. On information and belief, the only reason Defendants rejected Plaintiff" s medical
note and suspended Plaintiff was because he had previously requested and gone out on medical

leave.

Defendants ’ Denial of PlaintiH’s Second FMLA Medical Leave Request

43. On or about October 7, 2016, Plaintiff`s glucose levels were once again found to
be dangerously high, and Plaintiff’s medical provider ordered him to remain out of work for
approximately ten (10) days, or until October 17, 2016_

44. Plaintiff’ s medical provider issued Plaintiff a medical note stating the same.

45. As a result, Plaintiff once again requested that Defendants provide him with a
reasonable accommodation in the form of a brief paid or unpaid FMLA leave until October 17,
2016.

46. As part of his request, Plaintiff provided Defendants with the note created by his
medical provider.

47 . However, Defendants denied Plaintiff’ s request for FMLA leave.

48. ln denying Plaintiff" s request, Defendants again falsely claimed that Plaintiff was
ineligible for FMLA leave.

49. Notwithstanding Defendants’ denial, and for the sake of his own personal health
and well-being, Plaintiff followed his medical provider’s instructions and took a brief unpaid
medical leave of absence from work from on or about October 7, 2016 until on or about October

17, 2016.

Page 6 of 15

1 1vvlu\»11v\.ru110\u1 vuunl.] vuy\n 1u1 vvun.

'"“"e°_’i 10/23§°&§§4§?1'8-cv-00698-.].]|\/|-LDA Document 1-2 Filed 12/28/18 Page 14 of 23 Page|D #: 19
e|ope.17697

iewer: A|exa G.

Unlawful Suspension and Termination

50. On or about October 17, 2016, Plaintiff returned to work as scheduled only to be
told by Defendants, by and through its Casino Director, Kevin Brown, that he was suspended
pending a determination of his employment status

51. Defendants’ purported reason for his suspension was that he allegedly only had
five (5) days of paid or unpaid medical leave available, and because Plaintiff was absent on
October 15, 2016, Plaintiff had gone over the allowable points in Defendants’ “Point System”
and was subject to termination

52. Confirsed, Plaintiff responded that he had a medical note placing him out of work
until October 17, 2016 and Defendants’ were aware of the same.

53. Mr. Brown responded by simply stating that Plaintiff would receive a phone call
with Defendants’ final decision

54. On or about one week later, Plaintiff received a missed phone call from Mr.
Brown.

5 5. Plaintiff returned Mr. Brown’s phone call, but Plaintiff did not reach Mr. Brown.

56. After not hearing back from Mr. Brown or anyone in Defendants’ employ,
Plaintiff called Defen`dants’ Human Resources Department on or about a month after his
suspension

57. At that time, Plaintiff spoke to one of Defendants’ Human Resources
representatives who told Plaintiff that he was terminated effective October-24, 2016.

58. At no point did Plaintiff ever receive any written termination notice from

Defend ants .

Page 7 of 15

1 1vv1vol\vclu110\ul vv\,un.’ uu|.n,n\.n vvvn.

§§;:‘:’1117°6’§;§%%@41%-cv-00698-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 15 of 23 Page|D #: 20

iewer: A|exa G.

VI. RICHR’S Determination of Probable Cause Against Defendants
59. On or about May 30, 2017, Plaintiff filed a Charge of Discrimination with the

Rhode Island Commission for Human Rights (“RICHR”) and the United States Equal
Employment Opportunity Commission (“EEOC”) against Defendants alleging disability
discrimination denial of reasonable accommodation and retaliation under the ADA, FEPA, and
CRPD.

60. On or about October 3, 2018, a Preliminary Investigating Commissioner for the
RICHR determined that there is probable cause to believe that Defendants violated the FEPA and
CRPD regarding Plaintiffs’ claims

61. Thereafter, with more than one hundred and twenty (120) days but not more than
two (2) years having elapsed since the filing of Plaintiii" s Charge of Discrimination, Plaintiff
filed a Request for Notice of Right to Sue with the RICHR and the EEOC.

62. On or about October 23, 2018, the RICHR issued Plaintiff a Notice of Right to
Sue.

63. There is no requirement under the RICRA, FMLA, and/or R[PFMLA relative to
the exhaustion of administrative remedies

VII. Violation of the FMLA and RIPFlV[LA

64. Pursuant to both the FMLA and RIPFMLA, Plaintiff was entitled to return to
work for Defendants following his medical leave pursuant to, inter alia, the same terms and
conditions of employment he had enjoyed prior to the commencement of his medical leave.

65_ When Plaintiff" s Fl\/[LA/R]PFMLA leave ended, Defendants refused to allow him
to return to the same position he had prior to the commencement of his leave.

66. Upon Plaintiff"s return to work, Defendants did not offer Plaintiff an alternate

position with equivalent pay, benefits, and working conditions

Page 8 of 15

‘\¢l lll I_lUVI\-lcl ILI=I DI l§lUI LIVul lly \JHFCl l\Jl \IULIl L

533:3?1117‘;/§%3(238@§€14§:&'E-cV-OOGQS-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 16 of 23 Page|D #: 21

/iewer: A|exa G.

67. Defendants’ decision to terminate Plaintiff’s employment was clearly made after
Plaintiff placed Defendants on notice that he would need FMLA/RIPFMLA leave

68. Defendants’ suspension and termination of Plaintiff immediately upon his return
to work following his medical leave of absence gives rise to a prima facie case of Defendants’
unlawful interference with Plaintiff s protected rights under the FMLA and R[PFMLA.

69. Defendants’ suspension and termination of Plaintiff immediately upon his return
to work following his medical leave of absence gives rise to a prima facie case of Defendants’
unlawful discrimination against Plaintiff for exercising his rights under the FMLA and
RIPFMLA.

70. Defendants’ suspension and termination of Plaintiff immediately upon his return
to work following his medical leave of absence gives rise to a prima facie case of Defendants’
unlawful retaliation against Plaintiff for exercising his rights under the Fl\/]LA and RIPFl\/]LA.

VI]I. Disability Discrimination in Violation of the ADAa FEPA, CRPD and RICRA
Protected Impairment

71. At all relevant times, Plaintiff suffered from several disabilities7 as that term is
defined and applied under the ADA, FEPA, CRPD, and/or RICRA; specifically Plaintiff suffered
from diabetes, pancreatitis, stress, anxiety, and depression of which Defendants were aware

72. At all relevant times, Defendants had a record of Plaintiff’ s impairment caused by
his disabilities, as that term is defined and applied under the ADA, FEPA, CRPD, and/or
RICRA.

73. At all relevant times, in the alternative Defendants regarded and/or perceived
Plaintiff as having an impairment, as that phrase is defined and applied under the ADA, FEPA,

CRPD, and/or RICRA.

Page 9 of 15

‘u lll I*Iuvlu¢ll\lclulla\ut \J\Juluy vup=llvl vuull.

11 d; 10/23 ~4 - _ _ _ _ _ ' -
j;:;p:: 176972§%1§€ §.UB cv 00698 .].]I\/| LDA Document 1 2 Fl|ed 12/28/18 Page 17 of 23 Page|D #. 22

/iewer: A|exa G.

Qualified Individual

74. At all relevant times, both before and after his medical leave, Plaintiff was able to
perform his regular duties as a Floor/Table Games Supervisor, which clearly establishes his
ability to perform the “essential” tasks required of his job “With or without reasonable
accommodation.”

75_ Accordingly, at all relevant times, Plaintiff was a qualified individual or otherwise
qualified, as those terms are defined under the ADA, FEPA, CRPD, and/or RICRA.

Adverse Employment Action

76. Plaintiff began experiencing adverse employment action at the hands of
Defendants almost immediately after going on and/or requesting a reasonable accommodation in
the form of a brief, unpaid medical leave of absence because of his disabilities

77. Most notably, Defendants terminated Plaintiff’s employment effective October
24, 2016.

78. Additionally, Defendants failed and/or refused to follow its own progressive
discipline policy prior to terminating Plaintiff’ s employment

79. At all relevant times, Defendants were aware that Plaintiff had a need for a
reasonable accommodation due to his disabilities in the form of a brief unpaid medical leave of
absence

80. Rather than provide the reasonable accommodation requested and required by
Plaintiff under the circumstances or entering into a dialogue regarding the same, Defendant
terminated Plaintiff’ s employment

81. Defendants’ failure or refusal to engage in a dialogue relative to the necessity and
nature of any reasonable accommodation Plaintiff required, in and of itself, qualifies as

prohibited disability discrimination

Page 10 of 15

U lll FIUVI\.I=I|\.¢=IDII§\UI LlUulll.y \JLI*J=HU| \IUL||\.

1 11 d;1o/'23 ~4 _ _ _ _ _ ' -
;':c')p: 176972§93§& iH/B cv 00698 .].]I\/| LDA Document 1 2 Fl|ed 12/28/18 Page 18 of 23 Page|D #. 23

'iewer: A|exa G.

lX. General Employment Law Allegations

Pretext and Discriminatorjy Animus

82. Defendants terminated Plaintiff’s employment without first offering him the
opportunity to continue his employment at the same or lower compensation and/or benefits

83. Defendants’ intent to discriminate against Plaintiff on account of his disabilities is
further established, in part, by Plaintiff’s abrupt termination after long and exemplary service
without prior notice, warning or opportunity to correct any purported deficiency

84. The temporal proximity of adverse employment action against Plaintiff in relation
to his request for and commencement of his FMLA/R[PFMLA leave and reasonable
accommodation supports an inference of discriminatory intent

85. Defendants’ failure to follow its own policies and/or procedures relative to,
among other things, progressive discipline and medical leave, further inferences discriminatory
intent against Plaintiff

Motivation and Harm

86. Defendants’ wrongful and/or unlawful acts and/or omissions, including but not
limited to those described herein are in violation of the FMLA, R[PFMLA, ADA, CRPD, FEPA,
and/or RICRA and were motivated by malice or ill will toward Plaintiff, and Defendants
otherwise acted in bad faith and/or with reckless indifference to the statutorily protected rights of
Plaintiff

87 . As a proximate result of Defendants’ wrongful and/or unlawful discriminatory
acts and/or omissions, including but not limited to those described herein Plaintiff suffered, is
now suffering and will continue to suffer emotional and economic injury, including but not
limited to, pecuniary losses, loss of income, loss of benefits, emotional pain and suffering

inconvenience mental anguish, loss of enjoyment of life, humiliation damage to his professional

Page 11 of 15

'Ll ll l F l U Vlu=l lUcl Dl ldlul \/Uul lly OuFUl lUl \J\Jul l

11<1;10/2 ; - _ _ _ _ _ ' -
33('){;1769;§3%1§§4§.'1'\8 cv 00698 .].]I\/| LDA Document 1 2 Fl|ed 12/28/18 Page 19 of 23 Page|D #. 24

/iewer: A|exa G.

and personal reputation and has incurred and will continue to incur expenses for legal services,
and other great harm.
X. Causes of Action

88. Plaintiff reasserts and re-alleges each and every allegation contained in
paragraphs 1 through 87 of this Complaint in each of the counts below with the same force and
effect as if set forth therein

Count One
Family and Medical Leave Act

29 U.S.C. §2601, et seq.
Interference and Retaliation

89. Defendants, by their individual and/or concerted acts and/or omissions, including
but not limited to those described herein violated Plaintiff’s rights under the FMLA, causing
Plaintiff to suffer damages as aforesaid, and thereby deprived Plaintiff of rights secured under
the FM]_.A.

Count Two
Rhode Island Parental and Family Medical Leave Act

R.I.G.L. §28-48-1, et seq.
Interference and Retaliation

90. Defendants, by their individual and/or concerted acts and/or omissions, including
but not limited to those described herein violated Plaintiff s rights under the R[PFMLA, causing
Plaintiff to suffer damages as aforesaid, and thereby deprived Plaintiff of rights secured under
the RIPFMLA.

Count Three
Americans with Disabilities Act
42 U.S.C. §12101, et seq.

91. Defendants, by their individual and/or concerted acts and/or omissions, including

but not limited to those described herein violated Plaintiff’s statutory rights in violation of the

Page 12 of 15

'L| ll l F l VV|\I=| lLIUl lJl l°l\ll LJU\¢|| Il.y OLIFC| lUl \IULI| \.

333;:€_*117%/§;§;@§614§:lil@-cv-OOGQS-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 20 of 23 Page|D #: 25
/iewer: A|exa G.

ADA, and thereby deprived him of rights secured under the ADA, causing him to suffer damages

as aforesaid
Count Four

Rhode Island Fair Employment Practices Act
R.I.G.L. §28-5-1, et seq.

92. Defendants, by their individual and/or concerted acts and/or omissions, including
but not limited to those described herein engaged in unlawful employment discrimination and
violated Plaintiff” s rights in violation of the FEPA, and thereby deprived Plaintiff of rights
secured under the FEPA, causing him to suffer damages as aforesaid

Count Five

Civil Rights of People with Disabilities
R.I.G.L. §42-87-1, et seq.

93. Defendants, by their individual and/or concerted acts and/or omissions, including
but not limited to those described herein violated Plaintiff’s statutory rights in violation of the
CRPD, and thereby deprived him of rights secured under the CRPD, causing him to suffer
damages as aforesaid

M
Rhode Island Civil Rights Act of 1990
R.I.G.L. §42-112-1, et seq.

94. Defendants, by their individual and/or concerted acts and/or omissions, including

but not limited to those described herein engaged in unlawful discrimination and violated

Plaintiff` s rights in violation of the RICRA, and thereby deprived him of rights secured under the

RICRA, causing him to suffer damages as aforesaid

Page 13 of 15

U lll l'lUVlUEllLi¢/Dli§lu| \lUUll\y oup\;‘llU| \JUull.

)mifted: 1O/`23®?1§e41.1”1/8-cv-00698-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 21 of 23 Page|D #: 26

'e|ope: 1769728
/iewer: A|exa G.

relief:

XI. Prayers for Relief

WHEREFORE, Plaintiff respectfully prays that this Honorable Court grant the following

l. A declaratory judgment declaring the acts and/or omissions of Defendants,
including but not limited to those complained of herein to be in violation of the
FMLA, RIPFMLA7 ADA, FEPA, CRPD, and/or RICRA.

2. An injunction or other equitable relief directing Defendants to take such affirmative
action as is necessary to ensure that the effects of these unlawful employment
practices are eliminated and not repeated

3. An injunction or other equitable relief, including but not limited to, an award of
back pay, front pay or reinstatement and other compensation and/or benefits, and to
make him whole for all earnings and benefits he would have received but for
Defendants’ unlawful conduct

4. An award of compensatory damages

5. An award of punitive damages

6. An award of liquidated damages

7. An award of prejudgment interest, reasonable attomeys’ fees, and costs

8. Such other and further relief as this Court deems just and proper.

XII. Demand for Jug Trial

Plaintiff hereby demands a trial by jury on all counts so triable

XI]]. Designation of Trial Counsel

Plaintiff hereby designates Richard A. Sinapi, Esquire, as trial counsel

Page 14 of 15

'\J ll l F lVVl\-|Cl l\-I=l Lll l°lUl \Juul ll.y 'J\J'Jcl l\Jl \IUUl \

>miffedf1O/?BA§erY:EFE-cv-00698-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 22 of 23 Page|D #: 27

re|ope: 1769728
/iewer: A|exa G.

Dated: October 23, 2018

Plaintiff,
By his attomeys,
SINAPI LAW ASSOCIATES, LTD.

/s/ Richard A. Sinapi, Esg.
/s/ Joshua D. Xavier. Esq.

Richard A. Sinapi, Esq. (#2977)
Joshua D. Xavier (#9456)

2374 PoSt Road, Suite 201
Warwick, RI 02886

Phone: (401)739-9690

Fsz (401) 73 9-9040

Email: ras@sinapilaw.com
Email: jdx@sinapilaw.com

Page 15 of 15

U ill l'lUVlU¢llUV/Dlldlvl qullly OUP\'J|IUl \JUU|I.

)rr|\iftedr11706/§;£ase4§P18-cv-00698-.].]I\/|-LDA Document 1-2 Filed 12/28/18 Page 23 of 23 Page|D #: 28
'e ope:
/iew`er: A|exa G.

STATE OF RHODE ISLAND SUPERIOR COURT
PROV[DENCE, SC.

RAUL A. DAVILA,
Plaintiff

V.

UTGR, INC., d/b/a TWIN RIVER, alias,
and TWH\I RIVER MANAGEMENT GROUP, INC.,
alias

Defendants

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury on all counts so,triable.

RAUL A. DAVILA,
By his attomeys,
SINAPI LAW ASSOCIATES, LTD.

Date; october 23, 2018 /§/'chhard ‘A. sinap`i_. Esq.
/s/ Joshua D. Xavier. Esq.
Richard A. Sinapi, Esq. (#2977)
Joshua D. Xavier, Esq. (#9456)
2374 Post Road, Suite 201
Warwick, RI 02886
Phone: (401) 739-9690; Fax; (401) 739-9040

Email: ras@sinapilaw.com
j dx@sinapilaw.com

